DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species A, claims 1-3, 8, 11, 13-15, 18, 21, 22 and 24 in the reply filed on 3/28/2022 is acknowledged.  The traversal is on the ground(s) that Groups I and II both specify the same essential characteristics.  This is not found persuasive because Group I is drawn to a vascular guide wire device while group II is drawn to a method of blood vessels scanning and cleaning. The two groups are related as product and process of using. The process disclosed in group II can be practiced on a materially different product given that claim 25 specifies a method for scanning and cleaning, functions that group I is silent to. Furthermore, claim 25 recites the additional feature of a laser diode inserted into a patient’s blood vessel which claim 1 does not. Claim 25 also specifies continuous communication between a computer and laser acoustic sensor while claim 1 does not include the requirement for continuousness. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 11 objected to because of the following informalities:  limitations “dissection” and “perforation” appear in parenthesis which may cause ambiguity as to whether these limitations are to be required by the claim or not.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
first steering means comprise means for changing direction in claim 3, 
imaging system is configured to distinguish in claim 11, 
imaging system is configured to provide continuous measurement information in claim 13, 
image processing means comprise means for automated and continuous measurement in claim 18, and 
energy 30management means configured to provide pre-panning of the laser acoustic pulse rates in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, 14, 15, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoseit (US Patent No 20140180316 A1).
Regarding claim 1, Hoseit teaches a vascular guide wire device comprising a guide wire comprising a guide wire head ([0055] the proximal portions of the catheter bodies will typically be very flexible and suitable for introduction over a guidewire to a target site within the vasculature…For convenience of illustration, guidewires will not be shown in all embodiments, but it should be appreciated that they can be incorporated into any of these embodiments) and a laser-acoustic head sensor (reference num. 100) configured to navigate in a patient's blood vessel (reference num. 600), said laser-acoustic head sensor connected via an optic fiber threaded through said guide wire device (reference num. 105) with a laser-acoustic diode controlled by a laser-acoustic diode controller ([0106] FIG. 19 is a cross-sectional schematic diagram illustrating generally one example of a distal portion of an imaging assembly that combines an acousto-optic Fiber Bragg Grating (FBG) sensor 100 with an photoacoustic transducer 325. The optical fiber includes a blazed Fiber Bragg grating. Fiber Bragg Gratings form an integral part of the optical fiber structure and can be written intracore during manufacture or after manufacture. As illustrated in FIG. 20, when illuminated by a broadband light laser 7, a uniform pitch Fiber Bragg Grating element 8 will reflect back a narrowband component),
a computerized system (reference num. 1400) electronically communicating with said laser- acoustic head sensor (reference num. 100) ([0117] The optoelectronics module 1400 is coupled to an image processing module 1405 and a user interface 1410 that includes a display providing a viewable still and/or video image of the imaging region near one or more acoustic-to-optical transducers using the acoustically-modulated optical signal received therefrom), said computerized system comprising a computer, image processing means and display means and configured to provide images and measurements 2-5 centimeters ahead ([0122] an image depth (range) of about 2 cm) inside a patient's arteries occlusions therein purposing to move and navigate safely into the right artery lumen ([0008] devices of the invention include a body configured to fit within a lumen of a vessel…may be used in a variety of body lumens, including but not limited to intravascular lumens such as coronary arteries. Typically, devices of the invention are used to remove occlusive material, such as atherosclerotic plaque, from vascular lumens, but they may alternatively or also be used to remove one or more other materials).
first steering means ([0088] The bending at a flexible joint 49) connected with said guide wire head ([0088] the joint includes a housing adaptor 46 that is pivotally coupled to the distal rigid portion 26) and configured to navigate said laser-acoustic head sensor ([0088] the overall cross sectional size of the catheter bodies can be reduced to allow the catheter to access lesions in smaller body lumens) according to said image processing results ([0088] The bending at a flexible joint 49 is caused by the interaction of cams or ramps 44 with cutter 28 and the tensile force provided through drive shaft 36…the resulting pivoting of the rigid distal portion 26 relative to the proximal portion causes a camming effect that urges the distal housing against the body lumen wall without the use of urging means (e.g., a balloon) that is positioned opposite of the cutting window).
and opening means connected with said guide wire head for opening total occlusion of said artery ([0088] A joint is located proximal to the cutting opening 32 to provide a pivot point for camming of the distal portion 26 relative to the proximal portion 24).
Regarding claim 11, Hoseit teaches wherein said imaging system is configured to distinguish a true luminal path (dissection) from one created through the vessel wall (perforation) of an occluded segment, including imaging ahead and on sides of the walls ([0119] tissue characterization module 1420 processes a signal output from optoelectronics module 1400. In one example, such signal processing assists in distinguishing plaque from nearby vascular tissue).
Regarding claim 14, Hoseit teaches wherein said laser-acoustic head sensor and said imaging system are configured to provide live vision ahead into the occluded artery ([0007] Such placement of the imaging assembly greatly improves visualization during the atherectomy procedure by allowing an operator to have real-time images of the vessel wall while the removal assembly is engaged with that portion of the vessel wall).
Regarding claim 15, Hoseit teaches wherein said live vision ahead comprises imaging 2-5 centimeters of the artery on said display ([0122] an image depth (range) of about 2 cm).
Regarding claim 21, Hoseit teaches further comprising energy management means configured to provide pre-panning of the laser acoustic pulse rates ([0104] Acoustic energy of a specific frequency is generated by optically irradiating the photoacoustic material at a pulse rate equal to the desired acoustic frequency).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoseit (US Patent No 20140180316 A1).
Regarding claim 13, Hoseit teaches wherein said imaging system is configured to provide continuous measurement. However, Hoseit teaches ([0123] real-time volumetric data acquisition). 
Hoseit fails to teach information about the laser- acoustic head sensor's distances from the vessel wall. However, Hoseit does teach [0123] 3-D vascular imaging, including visualization of the topology of a blood vessel wall, the extent and precise location of plaque deposits, and, therefore, the ability to identify vulnerable plaque. Therefore, given that volumetric data and topological data would require information about distance, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to measure, in real time, the distance of the sensor from the vessel wall for purposes such as imaging the topology of a vessel and identification of plaque to be cleaned.
Regarding claim 18, Hoseit teaches wherein said image processing means comprise means for automated and continuous measurement ([0123] real-time volumetric data acquisition). 
Hoseit fails to teach measurement of the guide wire head distance from the vessel's wall. However, Hoseit does teach [0123] real-time 3-D vascular imaging, including visualization of the topology of a blood vessel wall, the extent and precise location of plaque deposits, and, therefore, the ability to identify vulnerable plaque. Therefore, given that volumetric data and topological data would require information about distance, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to measure, in real time, the distance of the sensor from the vessel wall for purposes such as imaging the topology of a vessel and identification of plaque to be cleaned.
Claim(s) 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoseit as applied to claim 1 above, and further in view of Matsubara (US Patent No 20150196309 A1).
Regarding claim 2, Hoseit fails to teach wherein said connection of said optic fiber with said laser diode is wireless. 
However, Matsubara teaches [0043] a system of the invention may also be constructed from elements that are not physically connected, using, e.g., wireless communication.
Hoseit and Matsubara are considered analogous because both disclose devices intended for the cleaning of biological material from vasculature with imaging capabilities. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use wireless connection for certain elements of the claimed invention.
Regarding claim 22, Hoseit fails to teach wherein said computer is electronically connected with said laser diode controller. 
However, Matsubara teaches [0041] The imaging assembly 310 connects to interface 870, which provides an electrical connection (power and signal) and rotational motion to shaft 865, which is connected to imaging assembly 310.
Hoseit and Matsubara are considered analogous because both disclose devices intended for the cleaning of biological material from vasculature with imaging capabilities. In this case, the interface disclosed in Matsubara is interpreted to be analogous to a computer and the imaging assembly is interpreted to include a laser diode. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to electronically connect a laser diode controller to a computer.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hoseit as applied to claim 1 above, and further in view of Dietz (US Patent No 20100280316 A1).
Regarding claim 3, Hoseit fails to teach wherein said first steering means comprise means for changing direction of said laser acoustic head sensor to correct deviations from the desired path through the occlusion. However, Dietz teaches [0020] a method for operating a catheter includes advancing a catheter body through a passageway in a patient, steering a steerable segment of the catheter body to place a distal end of the catheter body in a desired position, selectively deflecting a deflectable member; [0150] "Steerable" is defined as the ability to direct the orientation of the portions of the catheter 1 and lumen 10 distal to the steerable segment at an angle with respect to the catheter proximal to the steerable segment. FIG. 2D shows the steerable segment 8 deflected at an angle with respect to the catheter proximal to the steerable segment; and [0220] the catheter steerable segment 8 can be bent in any suitable direction.
Hoseit and Dietz are considered analogous because both involve imaging catheters to be used in the vasculature. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to ensure the device remains on the desired path through the inclusion of a steering mechanism capable of deflecting in order to orient the device in the direction the desired path requires.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hoseit as applied to claim 1 above, and further in view of Keast (US Patent No 8709034 B2) and Abbott (US Patent No 20110093007 A1).
Regarding claim 4, Hoseit fails to teach wherein said first steering means comprise wires that are connected to the laser-acoustic head sensor, said thin wires configured to change the direction of the guide wire head upon being pulled from outside of the patient's body. 
However, Keast teaches (col. 40 lines 60-63) steerability may be designed into any or all of the devices. For example, the sheath may be made steerable by including off-center-axis pull wires to allow the tip or distal end to be steered in one or multiple planes.
Hoseit and Keast are considered analogous because both involve the use of an endoscopic device that images tissue. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use pull-wires attached to the steering means in order to change the direction of the device.
Hoseit in view of Keast fails to teach two super elastic thin wires. However, Abbott teaches [0162] FIGS. 15B-C depict exemplary embodiments of grasping device 404 where hinges 407 and 408 are integrated into arm member 409. In FIG. 15B, arm member 409 includes two elastic wires 420 and 421 each configured to flex at hinge positions 407 and 408. 
Hoseit, Keast, and Abbott are considered analogous because they all disclose endoscopic devices designed to navigate through a patient’s vasculature including the use of a guidewire. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to make the pull wires out of an elastic material in order to provide them with flexibility.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoseit as applied to claim 1 above, and further in view of Ferren (US Patent No 20120035540 A1).
Regarding claim 8, Hoseit fails to teach wherein said opening means comprise at least one micro-mechanical tool navigated by second steering means. 
However, Ferren teaches [0107] The motion control circuitry can be configured to control one or more motion arresting portions, one or more propelling mechanisms and/or one or more steering mechanisms of the lumen traveling device; [0110] Propelling mechanisms can include mechanical or micromechanical structures driven by at least one motor, micromotor, or molecular motor, or by expansion or change in configuration of a shape change polymer or metal; and [0170] the motion control circuitry is operatively connected to one or more steering mechanisms.
Hoseit and Ferren are considered analogous because both involve endoscopic imaging devices that require may require a change of direction while within a patient’s vasculature. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a motion control feature consisting of a steering and propelling mechanism which consists of a micromechanical structure or tool and furthermore to have the entire motion control feature which includes a micromechanical tool with a secondary steering mechanism.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stigall (US Patent No 20160287278 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vertikov (US Patent No 9364167 B2).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Connolly (US Patent No 20150105809 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Millett (US Patent No 20140194704 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rittman (US Patent No 20100286708 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crowley (US Patent No 5372138 A).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCoy (US Patent No 4601705 A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL VICTOR POPESCU/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793